      Case 3:17-cr-01584-BEN Document 76 Filed 05/08/20 PageID.388 Page 1 of 4


 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   CARLOS EDUARDO SERRANO-                          Case No.: 18-cv-2370-BEN
     MENOSCAL,                                                  17-cr-1584(3)-BEN
 8
                                        Movant,
 9                                                    ORDER
     v.
10
     UNITED STATES OF AMERICA,
11
                                    Respondent.
12
13
           Movant has filed a Motion to Vacate, Set Aside, or Correct Sentence pursuant to
14
     28 U.S.C. § 2255. The motion is filed timely and the motion is denied.
15
                                          BACKGROUND
16
           Movant pleaded guilty pursuant to a plea agreement and was convicted of
17
     conspiracy to distribute cocaine intended for unlawful importation in violation of 21
18
     U.S.C. § 959, 960 and 963. Movant and his two co-defendants were interdicted while
19
     transporting 578 kilograms of cocaine on a 32-foot panga-style vessel in the Eastern
20
     Pacific Ocean. According to the PSR, Movant was the pilot of the boat at the time of
21
     arrest and refused to slow the boat when ordered by U.S. Coast Guard officers. Instead,
22
     Movant increased the speed of the boat and attempted to elude the officers while co-
23
     conspirators threw bales of cocaine overboard, requiring officers to fire live ordinance to
24
     render the engines inoperable. All three co-conspirators were arrested, charged, and
25
     pleaded guilty. Movant was sentenced to 108 months. One co-conspirator received a
26
     shorter sentence and one received a longer sentence. Only Movant seeks to collaterally
27
     attack his sentence. Movant now asserts claims of ineffective assistance of counsel.
28

                                                  1
      Case 3:17-cr-01584-BEN Document 76 Filed 05/08/20 PageID.389 Page 2 of 4


 1                                     LEGAL STANDARD
 2         Under section 2255, a movant is entitled to relief if the sentence: (1) was imposed
 3   in violation of the Constitution or the laws of the United States; (2) was given by a court
 4   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
 5   law; or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
 6   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). If it is clear the movant has failed to
 7   state a claim, or has “no more than conclusory allegations, unsupported by facts and
 8   refuted by the record,” a district court may deny a § 2255 motion without an evidentiary
 9   hearing. United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986). That is the case here.
10                                           DISCUSSION
11         To prevail on an ineffective assistance of counsel claim, a defendant must show
12   that his attorney’s performance was unreasonable under the prevailing professional
13   standards and that the deficient performance prejudiced his defense. See Strickland v.
14   Washington, 466 U.S. 668, 694-95 (1984). There is a “strong presumption” that
15   counsel’s conduct is reasonable, Hendricks v. Calderon, 70 F.3d 1032, 1036 (9th Cir.
16   1995), and “[r]eview of counsel’s performance is highly deferential.” United States v.
17   Ferreira-Alameda, 815 F.2d 1251, 1253 (9th Cir. 1986). To establish “prejudice” under
18   Strickland’s second prong, a petitioner must show a “reasonable probability that, but for
19   counsel’s errors, he would not have pleaded guilty and would have insisted on going to
20   trial.” Hill v. Lockhart, 474 U.S. 52, 56-57 (1985). Movant has not established either
21   prong of the Strickland requirements.
22         In this case, the Court notes that without the plea agreement, Movant faced a
23   minimum mandatory 10-year sentence, if convicted. Now, he claims that his attorney
24   promised him a 60-month sentence and that this was bad advice constituting ineffective
25   assistance of counsel. Importantly, Movant does not claim that he would have declined a
26   plea agreement and gone to trial, had he better understood his sentencing exposure.
27   Movant does not claim that he was actually innocent or that he had a viable defense. The
28   facts against him were strong and the government’s case was solid.

                                                  2
      Case 3:17-cr-01584-BEN Document 76 Filed 05/08/20 PageID.390 Page 3 of 4


 1         The Court notes that the PSR calculated Movant’s Guideline range to be 210 to
 2   260 months with a minimum mandatory term of 120 months. Because Movant agreed to
 3   plead guilty, he benefited from a very low 84-month sentencing recommendation from
 4   the government. Movant also enjoyed the possibility of qualifying for safety valve relief
 5   – an opportunity Movant welcomed. As a result of entering the plea agreement, the
 6   Government calculated the Guideline range with a two-level reduction of safety valve
 7   and a three-level reduction for acceptance of responsibility. The government’s resulting
 8   Guideline range was 135 to 168 months. Movant likewise calculated his Guideline range
 9   as 135 to 168 months. Because of the safety valve, it also became possible for Movant to
10   receive a sentence below the 10-year minimum mandatory sentence. As mentioned
11   above, ultimately, this Court imposed a sentence of 108 months. The sentence was 27
12   months below the low end of the Guideline range of 135 to 168 as agreed to by the
13   Movant and the government and far below the Guideline range of 210 to 262 months set
14   out in the PSR.
15         Moreover, Movant’s assertion that his attorney promised a 60-month sentence is
16   belied by the record. The Plea Agreement is bereft of such language and warned the
17   Movant that the sentence was ultimately up to this Court. During the plea colloquy, the
18   Magistrate Judge explicitly informed Movant that he faced a minimum mandatory
19   sentence of 10 years. Yet, Movant did not indicate surprise. Movant did not ask for
20   clarification. Movant did not object that it was twice as long as his attorney had advised.
21   Likewise, at the sentencing hearing, when Movant was invited to allocate, he said nothing
22   about misunderstanding the plea deal. After sentence was imposed, This Court directly
23   asked Movant whether he agreed to waive appeal and collateral attack. He said nothing
24   about the sentence just imposed being different than what his attorney had promised or
25   that the government had promised. There is no declaration from his attorney that she had
26   promised any length of sentence. There are no attorney file notes or declarations from
27   others that might substantiate Movant’s claim.
28

                                                  3
      Case 3:17-cr-01584-BEN Document 76 Filed 05/08/20 PageID.391 Page 4 of 4


 1          To sum up, Movant received great benefit from entering the plea agreement that
 2   his attorney had obtained from the government. There is nothing to overcome the
 3   presumption that his attorney’s performance was effective. Hendricks, 70 F.3d at 1036.
 4   Even assuming, for the sake of argument, that the performance prong was established,
 5   Movant has not claimed or proven the prejudice prong as required by Hill, 474 U.S. at
 6   56-57. Both prongs must be satisfied for relief. Neither prong has been established.
 7                                         CONCLUSION
 8         Movant’s claims are denied without hearing because they neither establish a
 9   debatable claim of ineffective performance nor resulting prejudice.
10         The Motion to Vacate, Set Aside, or Correct Sentence is DENIED.
11                                 No Certificate of Appealability
12         A court may issue a certificate of appealability where the movant has made a
13   “substantial showing of the denial of a constitutional right,” and reasonable jurists could
14   debate whether the motion should have been resolved differently, or that the issues
15   presented deserve encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S.
16   322, 335 (2003). This Court finds that Movant has not made the necessary showing. A
17   certificate of appealability is therefore DENIED.
18   IT IS SO ORDERED.
19   DATED: May 8, 2020                                   ____________________________
                                                          HON. ROGER T. BENITEZ
20
                                                          United States District Court Judge
21
22
23
24
25
26
27
28

                                                  4
